 



Exhibit 10.16
 
GLOBAL TELECOM & TECHNOLOGY, INC.
RESTRICTED STOCK AGREEMENT
FOR
[EMPLOYEE]

 
     This RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into
effective as of [DATE], by and between Global Telecom & Technology, Inc., a
Delaware corporation (the “Company”), and [Employee] (the “Grantee”).
RECITALS
     In consideration of services to be rendered by the Grantee and to provide
an incentive to the Grantee to remain employed with or in service to the Company
and its Affiliates, it is in the best interests of the Company to make a grant
of Restricted Stock to Grantee in accordance with the terms of this Agreement;
and
     The Restricted Stock is granted pursuant to the 2006 Global Telecom &
Technology, Inc. Employee, Director and Consultant Stock Plan (the “Plan”) which
is incorporated herein for all purposes. The Grantee hereby acknowledges receipt
of a copy of the Plan. Unless otherwise provided herein, terms used herein that
are defined in the Plan and not defined herein shall have the meanings
attributable thereto in the Plan.
     NOW, THEREFORE, for and in consideration of the mutual premises, covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
1. Award of Restricted Stock. The Company hereby grants, as of [   ] (the “Date
of Grant”), to the Grantee, [   ] shares of common stock, par value $0.0001 per
share, of the Company (collectively, the “Restricted Stock”), which Restricted
Stock is and shall be subject to the terms, provisions and restrictions set
forth in this Agreement and in the Plan. As a condition to entering into this
Agreement, and as a condition to the issuance of the Restricted Stock (or any
other securities of the Company), the Grantee agrees to be bound by all of the
terms and conditions herein and in the Plan. If the grant of Restricted Stock to
Grantee pursuant to this Agreement is not accepted as evidenced by Grantee’s
execution below and return of the executed acceptance form to the Company by [
  ], this Agreement shall terminate and Grantee shall no longer have any rights
with respect to Restricted Stock pursuant to the terms of this Agreement.
2. Vesting of Restricted Stock.
     (a) Except as otherwise provided in Section 3 hereof, the Restricted Stock
shall become vested in the following amounts, at the following times and upon
the following

 



--------------------------------------------------------------------------------



 



conditions (each such date being a “Vesting Date”), provided that the Grantee’s
employment or service with the Company and its Affiliates continues through and
on the applicable Vesting Date:

      Number of Shares of Restricted Stock   Vesting Date
25%
  First Anniversary of Date of Grant
25%
  Second Anniversary of Date of Grant
25%
  Third Anniversary of Date of Grant
25%
  Fourth Anniversary of Date of Grant

     (b) Except as otherwise provided in Section 3 hereof, there shall be no
proportionate or partial vesting of Restricted Stock in or during the months,
days or periods prior to each Vesting Date, and all vesting of Restricted Stock
shall occur only on the applicable Vesting Date.
3. Termination of Service
     (a) Upon the termination or cessation of Grantee’s employment or service
with the Company and its Affiliates, for any reason whatsoever, any portion of
the Restricted Stock which is not yet then vested, and which does not then
become vested pursuant to this Section 3, shall automatically and without notice
terminate, be forfeited and become null and void.
     (b) Notwithstanding the foregoing, in the event that the Grantee’s
employment with or service to the Company and its Affiliates is terminated by
the Company without Cause, a portion of the Shares of Restricted Stock subject
to this Agreement shall become immediately vested as of the date of the
termination of the Grantee’s employment with the Company and its Affiliates (the
“Date of Termination”), as follows (in each case, rounded to the nearest whole
number): the number of such Shares of Restricted Stock that shall so vest shall
be calculated by (i) multiplying (A) the total number of Shares of Restricted
Stock by (B) the Applicable Percentage (as defined below), and (ii) subtracting
from such product that number of shares of Restricted Stock, if any, otherwise
vested as of the Date of Termination pursuant to Section 2(a) hereof. For
purposes hereof, the “Applicable Percentage” shall be a fraction, the numerator
of which shall be the number of full months during the period beginning on the
Date of Grant and ending on the Date of Termination, and the denominator of
which shall be 60.
     (c) Notwithstanding any other term or provision of this Agreement but
subject to the provisions of the Plan, the Administrator shall be authorized, in
its sole discretion, based upon its review and evaluation of the performance of
the Grantee and of the Company and its Affiliates, to accelerate the vesting of
all or any portion of the Restricted Stock under this Agreement, at such times
and upon such terms and conditions as the Administrator shall deem advisable.
4. Delivery of Restricted Stock. The Company shall make a book entry in its
stock ledger for the Restricted Stock registered in the Grantee’s name. Upon
vesting, certificates for the Restricted Stock will be issued in the name of the
Grantee and shall be delivered to the Grantee’s address on record with the
Company or to such other address as the Grantee may instruct the

2



--------------------------------------------------------------------------------



 



Company. The Company shall retain the right to determine if any stock
certificates issued under the Plan or under this Agreement shall bear a
restrictive legend.
5. Rights with Respect to Restricted Stock.
     (a) Except as otherwise provided in this Agreement, the Grantee shall have,
with respect to all of the shares of Restricted Stock, whether vested or
unvested, all of the rights of a holder of shares of common stock of the
Company, including without limitation (i) the right to vote such Restricted
Stock, (ii) the right to receive dividends, if any, as may be declared on the
Restricted Stock from time to time, and (iii) the rights available to all
holders of shares of common stock of the Company upon any merger, consolidation,
reorganization, liquidation or dissolution, stock split-up, stock dividend or
recapitalization undertaken by the Company.
     (b) In the event that the Administrator shall determine that any stock
dividend, stock split, share combination, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Stock at a price substantially below fair market value, or other similar
corporate event affects the Common Stock such that an adjustment is required in
the number of shares of Restricted Stock in order to preserve, or to prevent the
enlargement of, the benefits or potential benefits intended to be made available
under this Award, then the Administrator shall, in its sole discretion, and in
such manner as the Administrator may deem equitable, adjust any or all of the
number and kind of shares of Restricted Stock and/or, if deemed appropriate,
make provision for a cash payment to the Grantee, provided, however, that,
unless the Administrator determines otherwise, the number of shares of
Restricted Stock subject to this Award shall always be a whole number.
     (c) Notwithstanding any term or provision of this Agreement to the
contrary, the existence of this Agreement, or of any outstanding Restricted
Stock awarded hereunder, shall not affect in any manner the right, power or
authority of the Company to make, authorize or consummate: (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger, consolidation or
similar transaction by or of the Company; (iii) any offer, issue or sale by the
Company of any capital stock of the Company, including any equity or debt
securities, or preferred or preference stock that would rank prior to or on
parity with the Restricted Stock and/or that would include, have or possess
other rights, benefits and/or preferences superior to those that the Restricted
Stock includes, has or possesses, or any warrants, options or rights with
respect to any of the foregoing; (iv) the dissolution or liquidation of the
Company; (v) any sale, transfer or assignment of all or any part of the stock,
assets or business of the Company; or (vi) any other corporate transaction, act
or proceeding (whether of a similar character or otherwise).
6. Transferability. Unless otherwise determined by the Administrator, the shares
of Restricted Stock are not transferable until and unless they become vested in
accordance with this Agreement. The terms of this Agreement shall be binding
upon the executors, administrators, heirs, successors and assigns of the
Grantee. Any attempt to effect a Transfer of any shares of Restricted Stock
prior to the date on which the shares of Restricted Stock become vested shall be
void ab initio. For purposes of this Agreement, “Transfer” shall mean any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether

3



--------------------------------------------------------------------------------



 



similar or dissimilar to those previously enumerated, whether voluntary or
involuntary, and including, but not limited to, any disposition by operation of
law, by court order, by judicial process, or by foreclosure, levy or attachment.
7. Tax Withholding Obligations.
     (a) The Company shall withhold a number of shares of the Company’s common
stock (rounded up) otherwise deliverable to the Grantee having a Fair Market
Value sufficient to satisfy the statutory minimum of all or part of the
Grantee’s estimated total federal, state and local tax obligations associated
with the award or vesting of the Restricted Stock; provided, however, the
Grantee may elect, by providing the Company with at least two weeks prior
notice, to satisfy such tax withholding obligations by depositing with the
Company an amount of cash equal to the amount determined by the Company to be
required with respect to any withholding taxes, FICA contributions or the like
under federal, state or local statute, ordinance rule or regulation in
connection with the award or vesting of the Restricted Stock. Alternatively, the
Company may, in its sole discretion and to the extent permitted by law, deduct
from any payment of any kind otherwise due to the Grantee any federal, state or
local taxes of any kind required by law to be withheld with respect to the
Restricted Stock.
     (b) Tax consequences on the Grantee (including without limitation federal,
state, local and foreign income tax consequences) with respect to the Restricted
Stock (including without limitation the grant, vesting and/or forfeiture
thereof) are the sole responsibility of the Grantee. The Grantee shall consult
with his or her own personal accountant(s) and/or tax advisor(s) regarding these
matters, the making of a Section 83(b) election and the Grantee’s filing,
withholding and payment (or tax liability) obligations.
8. Amendment, Modification and Assignment; Non-Transferability. This Agreement
may only be modified or amended in a writing signed by the parties hereto. No
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
with respect to the subject matter hereof, have been made by either party which
are not set forth expressly in this Agreement. Unless otherwise consented to in
writing by the Company, in its sole discretion, this Agreement (and Grantee’s
rights hereunder) may not be assigned, and the obligations of Grantee hereunder
may not be delegated, in whole or in part. The rights and obligations created
hereunder shall be binding on the Grantee and his heirs and legal
representatives and on the successors and assigns of the Company.
9. Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

4



--------------------------------------------------------------------------------



 



10. Miscellaneous.
     (a) No Right to Continued Employment or Service. This Agreement and the
grant of Restricted Stock hereunder shall not confer, or be construed to confer,
upon the Grantee: (i) any right to employment or service, or continued
employment or service, with the Company or any Affiliate; or (ii) any
entitlement to any other form of compensation or participation in any other form
of compensation program.
     (b) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any Affiliate from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.
     (c) Severability. If any term or provision of this Agreement is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or
under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of Restricted Stock hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of this
Agreement and the award hereunder shall remain in full force and effect).
     (d) No Trust or Fund Created. Neither this Agreement nor the grant of
Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Affiliate and the Grantee or any other person. To the extent that the Grantee or
any other person acquires a right to receive payments from the Company or any
Affiliate pursuant to this Agreement, such right shall be no greater than the
right of any unsecured general creditor of the Company.
     (e) Electronic Delivery and Signatures. Grantee hereby consents and agrees
to electronic delivery of any Plan documents, proxy materials, annual reports
and other related documents. If the Company establishes procedures for an
electronic signature system for delivery and acceptance of Plan documents
(including documents relating to any programs adopted under the Plan), Grantee
hereby consents to such procedures and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature. Grantee consents and agrees that any such procedures and
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.
     (f) Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware (without
reference to the conflict of laws rules or principles thereof).
     (g) Interpretation. The Grantee accepts the Restricted Stock subject to all
of the terms, provisions and restrictions of this Agreement and the Plan. Unless
a Corporate Transaction shall have occurred, the undersigned Grantee hereby
accepts as binding, conclusive

5



--------------------------------------------------------------------------------



 



and final all decisions or interpretations of the Administrator upon any
questions arising under this Agreement.
     (h) Headings. Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference. Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.
     (i) Notices. Any notice under this Agreement shall be in writing and shall
be deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 8484 Westpark Drive, Suite 720,
McLean, Virginia 22102 USA, or if the Company should move its principal office,
to such principal office, and, in the case of the Grantee, to the Grantee’s last
permanent address as shown on the Company’s records, subject to the right of
either party to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section.
     (j) Non-Waiver of Breach. The waiver by any party hereto of the other
party’s prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.
     (k) Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
* * * * * * * *

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

              GLOBAL TELECOM & TECHNOLOGY, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

     Grantee acknowledges receipt of a copy of the Plan and represents that he
is familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Grantee has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement, and fully
understands all provisions of this Agreement.

          GRANTEE:    
 
       
By:
       
 
 
 
   
 
       
Date:
       
 
       

7